Order unanimously affirmed, with $25 costs and disbursements. Memorandum: Unless the parties agree upon a reference, a motion for a preference for a trial by the court should be granted if either party applies therefor. (Appeal from order of Erie Special Term giving exclusive occupancy of home of the parties to plaintiff and her children, directing defendant to pay all expenses of its maintenance, plus temporary alimony and counsel fees.) Present — Bastow, J. P., Goldman, Halpern, McClusky and Henry, JJ.